Citation Nr: 9900795	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  93-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee.

2.  Entitlement to a compensable evaluation for 
chondromalacia patella of the right knee.

3.  Entitlement to an increased rating for low back pain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for complaints of 
multiple joint pain (claimed as arthritis of multiple joints 
and bursitis of shoulders (not confirmed by X-ray)), not 
currently evaluated.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957 and from November 1957 to August 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an August 1995 decision, the Board denied service 
connection for diabetes mellitus and remanded the case for 
further development regarding low back pain and joint pain 
issues.

In a December 1997 decision, the Board denied service 
connection for a right hand disability including arthritis 
and residuals of old trauma, granted a compensable evaluation 
for a right foot disability to include hallux valgus, and 
remanded the case for further development regarding low back 
pain and bilateral knee pain.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim for an 
increased evaluation for his low back and bilateral knee 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1997).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Veterans Appeals (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1997) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VAs 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to compensable 
evaluations for his bilateral chondromalacia and that he is 
entitled to an increased rating for low back disability, 
currently evaluated as 10 percent disabling.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the assignment of a 10 percent 
evaluation for the veterans chondromalacia of the left knee 
and chondromalacia of the right knee.  The Board also 
concludes that a preponderance of the evidence is against his 
claim for an increased rating for low back pain.


FINDINGS OF FACT

1.  Chondromalacia of the patella of each knee is currently 
manifested by complaints of pain and crepitations in both 
knees.  The orthopedic examination shows no medial or lateral 
instability in either knee.

2. X-ray studies of the knees were normal.

3.  A low back disability is currently manifested by 
complaints of intermittent pain and slight limitation of 
motion.  The orthopedic examination shows no paraspinal 
tenderness or spasm.

4.  An X-ray study of the lumbar spine reveals minimal 
degenerative arthritic changes at the facet joints at L4-5 
and L5-S1 disc space.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for 
chondromalacia of the patella of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent evaluation for 
chondromalacia of the patella of right knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for low back pain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292 and 5295 (1998).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veterans claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a) (West 1991); 
that is, he has presented claims that are plausible.  He has 
not alleged that any records of probative value that may be 
obtained, and which have not already been requested by VA or 
associated with his claim folder, are available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The Board accordingly 
finds that the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107 (a) (West 1991), has been satisfied.

I. Knees
 
A.  Historical Review

Service medical records reveal that the veteran complained of 
painful knee joints during service.  At the veterans March 
1974 examination for retirement purposes, the examiner noted 
that the veteran complained of trouble and pain with both 
knees.  In a November 1974 VA examination for compensation 
purposes, the examiner diagnosed chondromalacia of the 
patella, mild bilaterally.  In December 1974, the RO 
established service connection for chondromalacia of the 
patella and assigned a noncompensable rating.  The RO, in a 
May 1992 rating decision, continued the noncompensable rating 
for chondromalacia of the patella.  Following a December 1997 
Board Remand and a VA examination, the RO, in an August 1998 
rating decision, continued the noncompensable rating for 
chondromalacia patella of the knees. 

B.  Increased Disability Evaluation

The report of the January 1998 VA examination shows that the 
veteran complained of pain in both knees and occasional 
swelling and giving way, more so in the right knee.  The 
examiner evaluated both knees.  The range of motion in both 
knees was 0 to 135 degrees without discomfort.  Rotation was 
within normal limits, the varus/valgus and Lachmans tests 
were negative.  There was no medial or lateral instability 
noted in either knee.  Passive range of motion of both knees 
revealed crepitations, more so on the right, and no anterior 
or posterior drawer sign could be elicited.  X-rays studies 
of both knees revealed no significant radiographic 
abnormalities.  The diagnosis was patellofemoral syndrome of 
the right knee.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  It is permissible to 
evaluate the veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1998).  

In Estaban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  
In the instant case, the evaluation is for chondromalacia 
patella in each extremity.  Therefore, the veteran should 
have a separate disability evaluation for chondromalacia 
patella of the left knee and a separate disability evaluation 
for chondromalacia patella of the right knee.   

A compensable disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. Part 4, Code 5257 (1998).  In this regard, the 
recent examination did not show medial or lateral instability 
in either knee.   

The recent examination showed that both knees could be flexed 
135 degrees without discomfort.  This does not approximate to 
60 degree limitation for which code 5260 provides a 
noncompensable rating, the 45 degree limitation required for 
a 10 percent rating, the 30 degrees limitation required for a 
higher, 20 percent rating or the 15 degree limitation 
required for a 30 percent limitation.  38 C.F.R. Part 4, Code 
5260 (1998).  There is no competent evidence of limitation of 
extension ratable under Code 5261.  38 C.F.R. Part 4, Code 
5261 (1998).  There is no evidence of genu recurvatum ratable 
under Code 5263.  38 C.F.R. Part 4, Code 5263 (1998).  
However, the veteran did complain of pain in both knees, and 
the examiner noted crepitations in both knees.   

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veterans 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In 
addition, the Court stated that 38 C.F.R. § 4.45 (1996) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.  DeLuca, 8 Vet. App. at 207.  
In the instant case it is noted that the veteran has alleged 
the presence of bilateral knee pain, along with physical 
impairment.  It must, however, be emphasized that the 
pertinent regulatory provisions stipulate that claims of 
functional impairment are to be accompanied by adequate 
pathology; see 38 C.F.R. §§ 4.40 and 4.45 (1998).  The 
January 1998 VA orthopedic examination report does indicate 
that the examiner noted crepitations in both the right and 
the left knees.

The veteran is competent to assert that his disability 
warrants a higher rating.  The veteran is also competent to 
report his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).   Given the veterans report that he has pain as well 
as occasional swelling in his knees, the Board, in 
considering the degree of additional range-of-motion loss due 
to pain, weakened movement, excess fatigability and 
incoordination, finds that his complaint is accepted to serve 
as the basis of the 10 percent evaluation for each knee.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  
This is completely consistent with 38 C.F.R. § 4.59 (1998).  
An evaluation in excess of 10 percent for either knee is not 
warranted, as there is no limitation of function other than 
the above noted pain.  Although there is pain, there is no 
evidence of weakness, excess fatigability, or incoordination.  
In regard to pain, the pain does not significantly limit 
function or motion.  The veterans pain does not approximate 
the criteria of the functional equivalent of limitation of 
any extension or flexion to 30 degrees.  See Estaban v. 
Brown, 6 Vet. App. 259, 262 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

In view of the foregoing, the Board finds that the evidence 
supports the veteran's claims for increased (compensable) 
ratings for chondromalacia patella of each knee.  

II.  Low Back Pain

A. Historical Review

Service medical records reveal that the veteran complained of 
low back pain on several occasions during service.  At the 
veterans March 1974 examination for retirement purposes, the 
examiner noted that the veteran complained of back pain.
In a November 1974 VA examination for compensation purposes, 
the examiner the veteran complained of pain.  On examination, 
the veteran complained of shoulder pain on the range of 
motion evaluation.  Range of motion of the back was normal, 
and no muscle spasm was noted in back.  X-ray studies 
revealed normal lumbar spine and slight ebernation about the 
greater tuberosity of the shoulder.  The examiner diagnosed 
multiple joint pain by history.  In December 1974, the RO 
established service connection for low back pain, complaint 
of multiple joint pain, claimed as arthritis of multiple 
joints and bursitis of the shoulders (not confirmed by X-
ray), and assigned a 10 percent rating.  The RO, in a May 
1992 rating decision, continued the 10 percent rating for low 
back pain with complaints of multiple joint pain, claimed as 
arthritis of multiple joints and bursitis of the shoulders.  
Following a December 1997 Board Remand and a VA examination, 
the RO, in an August 1998 rating decision, affirmed the 10 
percent rating for low back pain.

B.  Increased Disability Evaluation

As indicated above, the veteran contends that his low back 
disability is more severe than reflected by the 10 percent 
rating that is currently in effect, and that increased 
compensation should be assigned.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim for increased 
compensation fails.

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  It is permissible to 
evaluate the veteran's service-connected disorder under 
provisions of the schedule which pertain to a closely-related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1998).

The severity of a low back disability, for rating purposes is 
ascertained by application of the criteria set forth in VAs 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998).  
Under these criteria, the 10 percent rating currently in 
effect contemplates lumbosacral strain as would be manifested 
by characteristic pain on motion (Diagnostic Code 5295), or 
by slight limitation of lumbar spine motion (Diagnostic Code 
5292).  A rating greater than the 10 percent evaluation 
currently in effect would be appropriate for lumbosacral 
stain that is productive of moderate impairment, as would be 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position 
(Diagnostic Code 5295), or by moderate limitation of lumbar 
spine motion (Diagnostic Code 5292).

The Board notes that the most recent clinical evaluation of 
the veterans low back, a January 1998 VA orthopedic 
examination report, shows that he complained of an 
intermittent catch in his low back and relates this pain 
to the work he performed in active service.  He also noted 
that he hurt his back while he was in the postal service, but 
that the back pain initially began in service.  The veteran 
reported that he experiences a catch in his back when cutting 
and lifting firewood, which he does often throughout the 
winter.  He further explained that he limits his activities 
because he is afraid that he would hurt.  Examination of 
the lumbar spine showed no spinal tenderness and no abnormal 
curvatures.  Range of motion evaluation revealed flexion to 
70 degrees, extension to 25 degrees, lateral flexion to the 
both the right and left was 30 degrees and rotation to both 
the right and left was 30 degrees. This demonstrates that 
lumbar range of motion is no more than slightly impaired 
(Diagnostic Code 5292).  The examiner noted that the veteran 
denied any pain or discomfort during the examination.  

In addition, the January 1998 VA examination report shows 
that the veteran was able to walk on his heels and toes 
without difficulty and stand on one leg at a time.  It was 
reported that the veteran did experience discomfort raising 
his legs while in a supine position; however, the examiner 
noted that this was due to protuberant abdomen.  The examiner 
reported that the veteran did not have any back pain or 
radiating pain.  An X-ray evaluation of the lumbar spine 
revealed minimal degenerative changes of the facet joints at 
L4-5 and L5-S1.  The diagnosis was degenerative disc disease 
and facet joint syndrome of the lumbosacral spine.  

Based on these findings, the Board must conclude that it is 
not shown that his low back disability is productive of 
moderate impairment as would be manifested by muscle spasm on 
extreme forward bending and loss of lateral spine motion 
(Diagnostic Code 5295), in that the veteran did not suffer 
muscle spasms and has a normal range of lateral spine motion.

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court 
held that it is improper to assign a particular disability 
rating where the examination merely recorded the veterans 
range of motion at the time without considering his 
functional loss on use due to flare-ups.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In 
addition, the Court stated that 38 C.F.R. § 4.45 (1996) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.  DeLuca, 8 Vet. App. at 207.  

In the instant case it is noted that the veteran has alleged 
the presence of occasional low back pain, along with physical 
impairment.  The veteran is competent to assert that his 
disability warrants a higher rating.  The veteran is also 
competent to report his symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  It must, however, be emphasized that 
the pertinent regulatory provisions stipulate that claims of 
functional impairment are to be accompanied by adequate 
pathology; see 38 C.F.R. §§ 4.40 and 4.45 (1998).  The report 
of the January 1998 VA orthopedic examination does not 
demonstrate the presence of any pathology that would indicate 
the manifestation of functional impairment requiring 
assignment of a higher disability rating.  The examiner 
specifically noted that the veteran denied any discomfort or 
pain when performing range of motion and leg raise 
evaluations.  Furthermore, the examiner considered the degree 
of additional range-of-motion loss due to pain, weakened 
movement, excess fatigability and incoordination by 
performing the various range of motion, heel-toe walking, leg 
raises, and standing on one leg at a time.  The veteran was 
able to perform all but the straight leg raises from a supine 
position, which the examiner noted was due to a protuberant 
abdomen.  The examiner specifically noted that the veteran 
did not complain of any back pain during any of the testing.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for low back pain.  That claim, 
accordingly, fails.

ORDER

A 10 percent evaluation for chondromalacia patella of left 
knee is granted, subject to the law and regulations granting 
an award of monetary benefits.

A 10 percent evaluation for chondromalacia patella of right 
knee is granted, subject to the law and regulations granting 
an award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the 
veterans low back pain is denied.

REMAND

In Estaban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not duplicative of or 
overlapping with the symptomatology of the other condition.  
Upon review of the case, it appears that the RO, in the 
August 1998 rating decision, separated the veterans rating 
for low back, affirming a 10 percent evaluation, from the 
complaints of multiple joint pain, claimed as arthritis of 
multiple joints and bursitis of the shoulders (not confirmed 
by X-ray).  However, the RO, in it August 1998 rating 
decision, did not provide a notation for this service 
connected disability or list an evaluation for such.  As this 
disability is the subject of the appeal as are the above-
adjudicated evaluations, the Board is unclear as to why such 
evaluation was not listed on the August 1998 rating decision.  
Accordingly, the issue of entitlement to an increased rating 
for complaints of multiple joint pain (claimed as arthritis 
of multiple joints and bursitis of shoulders (not confirmed 
by X-ray)), not currently evaluated is REMANDED to the RO for 
the following:    

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veterans 
service-connected complaints of multiple 
joint pain (claimed as arthritis of 
multiple joints and bursitis of shoulders 
(not confirmed by X-ray).  The examiner 
should perform all necessary tests and X-
rays.  The report of the examination 
should include a detailed account of all 
manifestations of the above complaints, 
and provide a complete rationale for all 
conclusions expressed.  The complete 
claims folder and a copy of this REMAND 
should be made available and reviewed by 
the examiner.

2.  The RO should review the VA 
examination report to determine if the 
examiner has complied with the 
instructions listed herein.  If the 
findings noted in the examination report 
do not comport with these instructions, 
the RO should return the examination 
report and the claims folder for 
corrective action. 

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

4.  Upon receipt of any such evidence, 
and/or citation thereto, or upon 
expiration of a reasonable period of time 
for the citation and/or submission of such 
evidence, the RO should review the 
veteran's claim, provide an evaluation for 
the issue of entitlement to an increased 
rating for complaints of multiple joint 
pain (claimed as arthritis of multiple 
joints and bursitis of shoulders (not 
confirmed by X-ray)), and determine 
whether an increased rating for a can now 
be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as warranted.  

5.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
